Citation Nr: 1314011	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  03-34 233A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to increases in the "staged" ratings assigned for a right hip disability (currently 20 percent prior to May 7, 2007; 30 percent from May 7, 2007 to March 8, 2010 and from May 1, 2011 to January 14, 2013; and 50 percent from January 14, 2013).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to June 1988, and apparently from September 1989 to May 1997.  This matter is before the Board of Veterans Appeals (Board) on appeal from a December 2002 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for residuals of a right femur fracture.   In July 2008, a Travel Board hearing was held before the undersigned; a transcript is associated with the claims file.  In September 2008, June 2010, and August 2012, this matter was remanded for further development.  An April 2012 rating decision granted service connection for avascular necrosis of the right hip, resulting in recharacterization of the service connected disability at issue as a right hip disability, and increased the rating to 30 percent from May 7, 2007.  [A 100 percent rating was assigned from March 8, 2010 until May 1, 2011 (for convalescence following surgery and at the rate provided under the schedular criteria for rating the disability following a total hip arthroplasty (THA).).  Therefore, that period of time is not for consideration herein.]  A January 2013 rating decision increased the rating for the right hip disability to 50 percent effective January 14, 2013.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the rating, the appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).  

The January 2013 rating decision also granted service connection for a THA surgical scar, separately rated 10 percent.  The Veteran has not disagreed with that determination, and the matter of the rating for the scar is not before the Board.


FINDINGS OF FACT

1.  Prior to May 7, 2007, the Veteran's service-connected right hip disability (then residuals of a femur fracture) was not shown to be manifested by malunion of the femur with more than moderate hip disability or by limitation of thigh flexion to less than 30 degrees.

2.  From May 7, 2007 to March 8, 2010, the Veteran's right hip disability is not shown to have been manifested by more than marked right hip disability.

3.  Throughout from May 1, 2011, the Veteran's post-THA right hip disability is reasonably shown to have been manifested by moderately severe residuals; markedly severe residuals of weakness, pain, or limitation of motion are not shown. 


CONCLUSIONS OF LAW

1.  Ratings for the Veteran's right hip disability in excess of 20 percent prior to May 7, 2007 or in excess of 30 percent from May 7, 2007 to March 7, 2010 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.59, 4.71a, Diagnostic Code (Code) 5255 (2012).

2.  From (the earlier effective date of) May 1, 2011, throughout, the Veteran's right hip disability warrants a 50 percent (but no higher) rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.59, 4.71a, Code 5054 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the rating decision on appeal, August 2006, July 2008, and June 2010 letters provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Specifically, the June 2010 letter provided notice of what was needed to substantiate an increased rating claim and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  October 2011, April 2012 and January 2013 supplemental statements of the case (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in September 2002, January 2005, May 2007, September 2010, and (pursuant to the Board's August 2013 remand) in January 2013.  [The Board's remand had directed that the examination be by an orthopedist.  Notations in the case file indicate there was no orthopedist available at the examining VA facility, and the examination was conducted by a physician's assistant.  A review of the examination report, found it to be thorough and adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner expressed familiarity with the history of the disability and described findings in detail.  Neither the Veteran nor his representative has alleged that the examination was less than adequate (see March 2013 brief).  Accordingly, the Board finds that there has been substantial compliance with its August 2012 remand instructions, and that further development for strict compliance is not necessary.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287, F.3d 1377 (Fed. Cir. 2002).  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA (VA's electronic data storage system).  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.
 
To [properly] evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration should be given to weakened movement, excess fatigability and incoordination.

The Veteran's right hip (which flows from a fracture at the proximal end of the femur in service) was initially rated by analogy under Code 5255 (for malunion of the femur); it is now rated under Code 5054 (for post-THA hip disability).

Under Code 5255, a 10 percent rating is to be assigned for malunion of the femur with slight knee or hip disability.  A 20 percent rating is to be assigned for malunion with moderate knee or hip disability.  A 30 percent rating is to be assigned for malunion with marked knee or hip disability.  A 60 percent rating is to be assigned for fracture of surgical neck with false joint or impairment with nonunion without loose motion and weightbearing preserved with aid of brace.  An 80 percent rating is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a.

Under Code 5054, for hip replacement, a 100 percent rating is to be assigned for a one-year period following implantation of the prosthesis.  Thereafter a  90 percent rating is warranted with painful motion or weakness such as to require the use of crutches; a 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion; a 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion; and 30 percent is the minimum rating for symptomatology of a lesser degree.  38 C.F.R. § 4.71.

The disability may also be rated based on limitation of motion.  At the outset, the Board notes that the Veteran's right hip is not ankylosed or manifested by pathology such as flail joint; therefore, ratings under Codes 5250 or 5254 are not appropriate.  Further, under Codes 5251 and 5253, the maximum ratings are 10 percent and 20 percent respectively.  Thus, these Codes are not applicable to the Veteran's claims for increase.

The only remaining limitation of hip motion Code is 5252 (for limitation of flexion).  Under Code 5252, a 10 percent rating is warranted where limitation is to 45 degrees; a 20 percent rating is warranted where the limitation is to 30 degrees, a 30 percent rating is warranted where the limitation is to 20 degrees; and a 40 percent rating is warranted where the limitation is to 10 degrees.  Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

[The Board also notes that Code 5275 provides for ratings based on shortening of a lower extremity, with compensable ratings beginning at one and one fourth inches of shortening.  As the ratings under Code 5275 may not be combined with other residuals of fracture, and the discrepancy in leg lengths in the instant case is no more than 1/2 an inch, Code 5275 has no applicability in the instant case.  See 38 C.F.R. §  4.71a, Code 5275.]  

The Board notes that as the criteria under Codes 5255 and 5054 contemplate weakness, pain, and limitation of motion considering such manifestations as a separate basis for a higher rating for the right hip would violate the 38 C.F.R. § 4.14  prohibition against pyramiding.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The record shows that during service the Veteran sustained a fracture of the proximal femur which required fixation with hardware.  A 1997 rating decision awarded him service connection for residuals of the fracture, rated (by analogy to the Code 5255 criteria for rating impairment of the femur with malunion) 20 percent.  

The instant claim for increase was received in September 2002, and the period for consideration herein begins one year prior, in September 2001.  

Private medical records dated in July 2002, September 2002, and from October and December 2006 note that the Veteran was seen complaining of right hip and leg pain.  The provider noted the Veteran likely had greater trochanteric bursitis and early osteoarthritis of the right hip.  The treatment regimen was to consist of pain control, weightbearing as tolerated, physical therapy for stretching and strengthening of the right hip, and anti-inflammatory medications.

On September 2002 VA examination, the Veteran complained of right hip and leg pain with prolonged position, such as sitting, lying, or standing and stiffness that worsened with weather changes.  He reported he could not run or walk long distances.  Physical examination of the right hip revealed no bony tenderness, deformity, discoloration, or soft tissue swelling.  Flexion was to 110 degrees, extension to 30 degrees, adduction to 20 degrees, abduction to 40 degrees, external rotation to 55 degrees, and internal rotation to 25 degrees.  X-rays of the right femur showed an internally healed fracture at the junction of the proximal and middle third of the right femoral shaft and a long intermedullary rod in the femur.  The  impression was remote fracture of the right femur fixed with a long intermedullary rod; no evidence of degenerative changes and nearly full range of motion of the right hip except for internal rotation.  

On January 2005 VA examination, the Veteran reported that his hip bothers him when he walks up and down steps and gets worse with weather changes.  Physical examination revealed no acute distress, and right hip flexion to 70 degrees, with pain.  The examiner noted that the Veteran could balance on both legs, but on the right leg he reported burning.  He was able to elevate on his toes but was unsteady balancing on his heels; and when he attempted to squat, he could only go about half way down because of pain in the right hip.  His gait was normal with a slight limp favoring the right leg.  He did not use a cane or a crutch.   X-rays showed an intermedullary rod in the right femur with healing of the proximal fracture of the right femur and good alignment.  The  impression was that the Veteran's injuries were causing some significant interference with his lifestyle with residuals of pain in the right hip.

In March 2006, a private physician stated that the Veteran had been his patient since May 1999 and had consistently complained of pain in his right leg.  The Veteran now felt the pain was getting worse to the point where it affected his overall health and sense of well-being.  It was noted that the Veteran complained of pain and disability rendering him unable to walk more than half a block without stopping to rest to let the pain subside, making it difficult for him to walk up a long flight of stairs without stopping, precluding riding a bicycle or using a ski machine, and rendering him incapable of rising from a squatting position because of the pain and weakness in his leg.  The physician also noted a leg length discrepancy, with the right leg half an inch longer than his left leg.

The Veteran was seen in May and August 2007 and in January and March 2008 with complaints of right hip pain.  In April 2008, he reported he had lots of leg pain.  In May 2007 he was found to have avascular necrosis [of the femoral head].  

On August 2007 VA examination, the Veteran reported that his femur disability had gotten worse and that he was taking Advil 600 mg each day.  Right hip flexion was to 68 degrees with pain.  The examiner noted that the Veteran could balance on either foot, rise on his toes, rock back on his heels, and walked with a gait favoring his right leg; he could squat only half-way down due to pain in his right hip.  The impression was fracture of the right femur, status post open reduction with internal fixation and avascular necrosis of the right femoral head.  .

A July 2008 private medical opinion related the Veteran's right femoral head avascular necrosis to the trauma that resulted in the femur fracture, operative fixation of the fracture, and/or a combination of these.  

At theTravel Board hearing before the undersigned in July 2008 the Veteran stated that his hip disability had progressively increased in severity over the years, affecting his ability to work.  He stated that he can't ride his motorcycle anymore, go hunting, and has problems with running and walking.  He testified that he began walking with a limp in 2000 and that the limp is getting worse and the pain has increased.  He reported that the whole side of his leg felt like it is on fire and grinds when he walks.  He cited his leg length discrepancy, and stated that he does not wear shoe lifts.

On March 8, 2010, the Veteran underwent a right THA/implantation of prosthesis. 

A March 30, 2010 letter from one of the Veteran's private physicians notes that he had been treating the Veteran for right hip, groin, and thigh pain since May 9, 2007.  He stated that the Veteran now suffers from osteoarthritis and vascular necrosis of his right hip.  He opined that the fracture of the right femoral neck was a direct and proximate cause of the Veteran's current condition.  He stated that a leg length inequality is present and probably due to the trauma and fracture related to his motor vehicle accident.  

A June 2010 treatment record notes that the Veteran's right leg pain had improved post surgery.

On September 2010 VA examination, diagnostic imaging revealed a right THA; with no acute fracture or subluxation; no suggestive evidence for loosening; heterotopic bone formation identified; and evidence for old fracture involving the proximal femoral diaphysis.  The impression was satisfactory appearance of right hip replacement.  

Private treatment records from February 2011 and January 2012 note the Veteran reported his hip and leg pain had improved after the THA.

In August 2012, the Veteran saw his private provider complaining of right hip pain coming back after THR in 2010.  He reported burning pain if on his hip too long.

On January 2013 examination, the Veteran reported constant burning pain on lateral hip, deep in the hip.  He stated that his hip is very stiff in the morning and that he has right leg weakness.  He took over-the-counter pain medication and had  heat applications for treatment.  He stated that he can no longer hunt, climb hills or walk on uneven ground, ride his 4-wheeler, or bowl due to hip pain.  He reported flare-ups caused by cold, damp weather, climbing and descending ladders, and prolonged standing and walking.

Range of motion studies of the right hip showed flexion to 50 degrees and extension to better than 5 degrees; painful motion began at 0 degrees for each motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitation in range of motion.  The Veteran did have functional loss, as evidenced by less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  The Veteran also had localized tenderness in the right hip.  Hip flexion and hip abduction muscle strength were 4/5 (active movement against some resistance), while hip extension muscle strength was 5/5 (normal).  The examiner stated that the Veteran did not have ankylosis of the hip joint, but did have a leg length discrepancy of 2 centimeters.  The assessment was THA, with chronic residuals consisting of severe painful motion and/or weakness.  The Veteran did not use assistive devices.  Imaging studies of the right hip revealed heterotopic ossification about the hip.  The examiner noted that the Veteran's hip disability impacted on his ability to work in that he is on his feet a lot working as a mechanic, and has to climb on and off equipment and has to drive a lot.  The examiner stated that prolonged standing and climbing on and off the compressors aggravated the hip and that the Veteran now worked slower than he used to.  The diagnosis was right THA with heterotopic ossification.  The examiner opined that there was clear evidence of pain on examination with the Veteran verbally reporting pain and grimacing secondary to pain.  The examiner stated that he felt that the Veteran made a good effort on range of motion testing.  The examiner noted there was moderate weakness on examination as evidenced by measurable atrophy.

Prior to May 7, 2007

The next higher (30 percent) rating under code 5255 requires marked hip disability.  More than moderate hip disability is not shown prior to this time.  While VA examinations show a decrease in right hip flexion during this time period, at no time was flexion limited to a degree that would even be compensable (under Code 5252).  The Board acknowledges the Veteran's continued complaints and reports of right hip and leg pain and difficulty walking distances and climbing stairs, these symptoms are contemplated by a 20 percent rating for moderate hip disability.  Notably, the January 2005 VA examination found only slight limp (without  use of assistive devices to ambulate).  At no point during this period was treatment more rigorous than by anti-inflammatory medication or physical therapy recommended.  Accordingly, a rating in excess of 20 percent under Code 5255 (or 5252) for this period is not warranted.  
From May 7, 2007 through March 7, 2010

The rating assigned for this period is  30 percent, and reflects disability consistent with malunion and marked hip disability.  A higher rating (under  Code 5255) requires fracture with nonunion or false joint.  Such pathology is not shown (and has not been alleged).  Considering the only potentially applicable alternate criteria  in Code 5252 (for limitation of thigh flexion), the Board notes that the next higher (40 percent) rating requires limitation to 10 degrees.  Such limitation of motion is not shown (or approximated); an August 2007 VA examination found flexions to 68 degrees, albeit with pain.  The 30 percent rating assigned encompasses the new additional pathology that was noted on diagnostic studies (avascular necrosis of the femoral head).

As is noted above, the Veteran underwent THA on March 8, 2010.  From that date until May 1, 2011 the disability  was rated 100 percent under the schedular criteria in Code 5054.

From May 1, 2011 

As the Veteran has had a THA for his right hip disability, the service connected right hip disability is now rated under the specific code for such status (Code 5054).   

For the period prior to January 13, 2013 the RO has assigned the minimum rating provided following implantation of a hip prosthesis (30 percent).  The next higher rating of 50 percent (which the RO has assigned from January 13, 2013) requires moderately severe residuals of weakness, pain, or limitation of motion.

There is sparse evidence regarding the severity of the post-THA right hip disability prior to January 13, 2013 (the date of a VA examination).   The record shows that the Veteran was seen to assess whether the surgery was successful, and it was deemed so.  The record also shows that hip pain was described as improved post-surgery (see February 2011 and January 2012 private treatment records) and that he was continuing to complain of burning hip pain to providers (see August 2012 report).  There is no evaluation report that includes sufficient information for a full assessment of whether or not there were moderately severe weakness and pain.  It is reasonable to assume that the January 2013 VA examination report findings also reflect the severity of the hip disability during the interim from May 1, 2011 until January 14, 2013.  Based on the January 2013 VA examiner's findings of measurable atrophy (which presumably did not appear overnight) evidencing muscle weakness, and evidence of pain on examination, the RO increased the Veteran's rating to 50 percent disabling under Code 5054 from January 14, 2013.  Accordingly, the Board finds that a 50 percent rating is also warranted from May 1, 2011 through January 13, 2013.

Next for consideration is whether at any time since May 1, 2011 the Veteran's right hip disability warranted a rating higher than 50 percent.  The next higher (70 percent) rating under Code 5054 requires markedly severe residual pain, weakness, or limitation of motion.  There is no evidence of such residuals.  The Veteran's complaints of pain are treated with over-the-counter medication and heat.  His complaints of being unable to hunt, climb ladders, climb hills, walk on uneven ground, ride a 4-wheeler or bowl are not unexpected limitations following  a THA, and are accounted for by the 50 percent rating which represents moderately severe residuals.   Consequently, a rating in excess of 50 percent is not warranted for any period of time since May 1, 2011..

The Board has considered whether referral of this case for consideration of an extraschedular rating is indicated.  As there is no evidence (or allegation) of symptoms or impairment not encompassed by the schedular criteria, such criteria are not inadequate, and referral of the case for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Further, as the record shows that the Veteran works (albeit in reduced capacity) as a mechanic, the  issue of entitlement to total disability rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

A 50 percent rating is granted for the Veteran's post-THA right hip disability from (the earlier effective date of May 1, 2011), subject to the regulations governing payment of monetary awards; ratings for the right hip disability in excess of 20 percent prior to May 7, 2007, in excess of 30 percent prior to March 8, 2010, and in excess of 50 percent from May 1, 2011, are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


